Dissenting Opinion bt
Judge Blatt
I respectfully dissent only ¡as to the majority’s conclusion that attorney’s fees should be denied.
*210The Interiboro School District blatantly violated Section 518.1 of the Law’s requirement that taxes paid under protest be .segregated. It refused to participate in the settlement negotiations, instead relying on the County for representation, and then refused to honor the stipulation entered. Additionally, it has effectively succeeded in protracting this litigation.
I believe, therefore, that Interboro School District’s conduct was not .in good faith and was “dilatory, obdurate or vexatious ’ \1
Accordingly, I would grant the appellant’s request for reasonable attorney’s fees.

 Section 2503(7) of the Judicial Code, 42 Pa. C. S. §2503(7).